Supreme Court of Florida
                                   ____________

                                   No. SC17-869
                                   ____________

                          STEVEN MAURICE EVANS,
                                 Appellant,

                                         vs.

                             STATE OF FLORIDA,
                                  Appellee.

                                 [January 24, 2018]



PER CURIAM.

      We have for review Steven Maurice Evans’ appeal of the circuit court’s

order denying Evans’ motion filed pursuant to Florida Rule of Criminal Procedure

3.851. This Court has jurisdiction. See art. V, § 3(b)(1), Fla. Const.

      Evans’ motion sought relief pursuant to the United States Supreme Court’s

decision in Hurst v. Florida, 136 S. Ct. 616 (2016), and our decision on remand in

Hurst v. State (Hurst), 202 So. 3d 40 (Fla. 2016), cert. denied, 137 S. Ct. 2161

(2017). This Court stayed Evans’ appeal pending the disposition of Hitchcock v.

State, 226 So. 3d 216 (Fla. 2017), cert. denied, 138 S. Ct. 513 (2017). After this
Court decided Hitchcock, Evans responded to this Court’s order to show cause

arguing why Hitchcock should not be dispositive in this case.

      After reviewing Evans’ response to the order to show cause, as well as the

State’s arguments in reply, we conclude that Evans is not entitled to relief. Evans

was sentenced to death following a jury’s recommendation for death by a vote of

eleven to one, and his sentence of death became final in March of 2002. Evans v.

State, 800 So. 2d 182, 185-86 (Fla. 2001). Thus, Hurst does not apply

retroactively to Evans’ sentence of death. See Hitchcock, 226 So. 3d at 217.

Accordingly, we affirm the denial of Evans’ motion.

      The Court having carefully considered all arguments raised by Evans, we

caution that any rehearing motion containing reargument will be stricken. It is so

ordered.

LABARGA, C.J., and QUINCE, POLSTON, and LAWSON, JJ., concur.
PARIENTE, J., concurs in result with an opinion.
LEWIS and CANADY, JJ., concur in result.

PARIENTE, J., concurring in result.

      I concur in result because I recognize that this Court’s opinion in Hitchcock

v. State, 226 So. 3d 216 (Fla. 2017), cert. denied, 138 S. Ct. 513 (2017), is now

final. However, I continue to adhere to the views expressed in my dissenting

opinion in Hitchcock.


An Appeal from the Circuit Court in and for Orange County,

                                        -2-
      Lisa Taylor Munyon, Judge - Case No. 481996CF005639000AOX

James Vigianno, Capital Collateral Regional Counsel, Gregory W. Brown, James
L. Driscoll, Jr., and David Dixon Hendry, Assistant Capital Collateral Regional
Counsel, Temple Terrace, Florida,

      for Appellant

Pamela Jo Bondi, Attorney General, and Doris Meacham, Assistant Attorney
General, Daytona Beach, Florida,

      for Appellee




                                      -3-